DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/663,812 filed on 10/25/2019.
Claims 1-18 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per Claims 1 and 10 (Claim 1 is used as representative of the limitations of claim 10)
Step 1:
Claim 1 is directed to a process (method), claim 10 is directed to a machine (system).  Accordingly, these claims are directed to a 35 U.S.C. § 101 statutory category.
Step 2A-Prong 1:
Claim 1 recites the steps/acts of:
Analyzing, by the controller, the angular position to generate feedback information to implement the monitoring of the power drive unit .

Step 2A – Prong 2:
Claim 1 recites the additional elements of:
causing, by a controller:
one or more sensors to measure an angular position at one or more corresponding locations along at least one wing of the aircraft;
receiving, from the one or more sensors by the controller, the angular position 
The measure step and receiving step are recited at a high level of generality and amount to mere data gathering which is a form of insignificant extra-solution activity.
Accordingly, the judicial exception is not integrated into a practical application because they do not add a meaningful limitations to the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. 

Step 2B:
In this case the step/act/limitation of: (1) …measure an angular position. . .; and (2) receiving, …, the angular position were considered extra-solution activities in Step 2A and based on the specification the controller which performs the steps includes well-known computer components.  Mere collection or receipt of information is well-understood, routine, and conventional when claimed in a generic manner as has been done here.  Accordingly, independent claims 1 and 10 are ineligible.

As per Claims 2-3 these claims depend on Claim 1 and merely clarify and expand on the data gathering which is a form of insignificant extra-solution activity. As per Claim 4 it depends on Claim 1 and merely adds an additional element that does not impose any meaningful limits on practicing the abstract idea. As per Claims 6-8 these claims depend on Claim 1 and merely adds to the abstract idea without adding additional elements that would amount to significantly more than the abstract idea. As per Claim 9 it depends on Claim 1 and merely parallels Claim 1 with an focus on an alternate variable (still the same measurement, receiving, and analyzing steps). Accordingly, these claims are also rejected under 35 U.S.C. § 101. Claims 2-9 are representative of claims 11-18, and the same rejections apply.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims read “comparing calculate torques based on the angular position”, which does not sufficiently discuss what is being compared or how.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 5686907 A) in view of Ottewill (US 9459088 B2)
Regarding Claim 1, Bedell discloses:
A method of monitoring a power drive unit installed on an aircraft (Bedell Fig. 1)
the method comprising: causing, by a controller, one or more sensors to measure an angular position at one or more corresponding locations along at least one wing of the aircraft (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or 
receiving, from the one or more sensors by the controller, the angular position (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
Bedell does not disclose the following; however Ottewill teaches:
analyzing, by the controller, the angular position to generate feedback information to implement the monitoring of the power drive unit (Ottewill Claim 1: A method for monitoring the condition of an electromechanical system comprising the steps of: measuring current and/or voltage signals of an electromechanical system, measuring an angular position of a rotating shaft of interest of the electromechanical systems)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Ottewill. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on what to do with that information gathered. Ottewill teaches how such information can be useful for monitoring a motor in a controls system. Using Ottewill as a guide allows for the overall invention of Bedell to monitor and better control the PDU as one would control a standard motor. Such a controls system is known in the field of motor controls and aids in improving efficiency and in conducting maintenance.
Regarding Claim 3, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell also discloses:
wherein the angular position are measured in real-time (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
Regarding Claim 5, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell also discloses:
wherein the monitoring of the power drive unit power drive unit occurs in real-time during operations of the power drive unit that provide torque to one or more actuators of a driveline of rotating shafts (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
which in turn move panels on leading and trailing edges of the at least one wing of the aircraft (Bedell FIG. 4; col. 3, ln 63 - 64.: The power drive unit 35 transmits rotary power through the torque tubes 36)
Regarding Claim 7, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell does not disclose wherein the monitoring of the power drive unit includes comparing calculate torques based on the angular position. Ottewill also teaches:
wherein the monitoring of the power drive unit includes comparing calculate torques based on the angular position (Ottewill Claim 1: A method for monitoring the condition of an electromechanical system comprising the steps of: measuring current and/or voltage signals of an electromechanical system, measuring an angular position of a rotating shaft of interest of the electromechanical systems)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Ottewill. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on what to do with that information gathered. Ottewill teaches how such information can be useful for monitoring a motor in a controls system. Using Ottewill as a guide allows for the overall invention of Bedell to monitor and better control the PDU as one would control a standard motor. Such a controls system is known in the field of motor controls and aids in improving efficiency and in conducting maintenance.
Regarding Claim 8, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell also discloses:
wherein the monitoring of the power drive unit includes linking the feedback information to various phases of a flight cycle (Bedell col. 1, ln 42-54: A flap/slat electronics unit (FSEU) computer unit is used to correlate drive system position with high lift device position, perform logic functions to verify the authenticity of sensor signals, and, if appropriate, to shut down the drive system and to compute new flight control parameters including those relating to stall speed and the stick shaker, while alerting the flight crew; Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
Regarding Claim 10, Bedell discloses:
A system comprising: a power drive unit installed on an aircraft; (Bedell Fig. 1)
a controller; one or more sensors, wherein the system monitors the power drive unit by: causing the one or more sensors to measure an angular position at one or more corresponding locations along at least one wing of the aircraft (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
receiving, from the one or more sensors by the controller, the angular position Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
Bedell does not disclose the following; however Ottewill teaches:
analyzing, by the controller, the angular position to generate feedback information to implement the monitoring of the power drive unit (Ottewill Claim 1: A 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Ottewill. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on what to do with that information gathered. Ottewill teaches how such information can be useful for monitoring a motor in a controls system. Using Ottewill as a guide allows for the overall invention of Bedell to monitor and better control the PDU as one would control a standard motor. Such a controls system is known in the field of motor controls and aids in improving efficiency and in conducting maintenance.
Regarding Claim 12, Bedell in view of Ottewill discloses all of the limitations of Claim 10. Bedell also discloses:
wherein the angular position are measured in real-time (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
Regarding Claim 14, Bedell in view of Ottewill discloses all of the limitations of Claim 10. Bedell also discloses:
wherein the monitoring of the power drive unit power drive unit occurs in real-time during operations of the power drive unit that provide torque to one or more actuators of a driveline of rotating shafts (Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
which in turn move panels on leading and trailing edges of the at least one wing of the aircraft (Bedell FIG. 4; col. 3, ln 63 - 64.: The power drive unit 35 transmits rotary power through the torque tubes 36)
Regarding Claim 16, Bedell in view of Ottewill discloses all of the limitations of Claim 10. Bedell does not disclose wherein the monitoring of the power drive unit includes comparing calculate torques based on the angular positi. Ottewill also teaches:
wherein the monitoring of the power drive unit includes comparing calculate torques based on the angular position (Ottewill Claim 1: A method for monitoring the condition of an electromechanical system comprising the steps of: measuring current and/or voltage signals of an electromechanical system, measuring an angular position of a rotating shaft of interest of the electromechanical systems)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Ottewill. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on what to do with that information gathered. Ottewill teaches how such information can be useful for monitoring a motor in a controls system. Using Ottewill as a guide allows for the overall invention of Bedell to monitor and better control the PDU as one would control a standard motor. Such a controls system is known in the field of motor controls and aids in improving efficiency and in conducting maintenance.
Regarding Claim 17, Bedell in view of Ottewill discloses all of the limitations of Claim 10. Bedell also discloses:
wherein the monitoring of the power drive unit includes linking the feedback information to various phases of a flight cycle (Bedell col. 1, ln 42-54: A flap/slat electronics unit (FSEU) computer unit is used to correlate drive system position with high lift device position, perform logic functions to verify the authenticity of sensor signals, and, if appropriate, to shut down the drive system and to compute new flight control 
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 5686907 A) in view of Ottewill (US 9459088 B2) as applied to claims 1 and 10 above and further in view of Appleton (US 20200116580 A1)
Regarding Claim 2, Bedell in view of Ottewill discloses all of the limitations of Claim 1. However, Bedell does not specifically disclose wherein the angular position is detected based on phase differences for torque of the power drive unit, but Appleton teaches:
wherein the angular position is detected based on phase differences for torque of the power drive unit (Appleton ¶62: The torque is determined based upon the phase difference between electrical signals generated by sensors detecting the rotation, and the sign of the phase difference, to thereby determine the angular position of shaft-mounted tone wheels)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Appleton. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on the control systems. Harrington teaches the calculations used in this claim. Using Appleton as a guide allows for the overall invention of Bedell to monitor and better control the PDU. Such a controls system aids in improving efficiency and in conducting maintenance.
Regarding Claim 11, Bedell in view of Ottewill discloses all of the limitations of Claim 10. However, Bedell does not specifically disclose wherein the angular position is detected based on phase differences for torque of the power drive unit, but Appleton teaches:
wherein the angular position is detected based on phase differences for torque of the power drive unit (Appleton ¶62: The torque is determined based upon the phase 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Appleton. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on the control systems. Harrington teaches the calculations used in this claim. Using Appleton as a guide allows for the overall invention of Bedell to monitor and better control the PDU. Such a controls system aids in improving efficiency and in conducting maintenance.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 5686907 A) in view of Ottewill (US 9459088 B2) as applied to claims 1 and 10 above and further in view of Turck QR24:IP69K 
Regarding Claim 4, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell and the Turck QR24:IP69K also discloses:
wherein the one or more sensors include non- contact inductive encoders that measures relative angular position and torque by measuring a phase shift between two resolvers (the measuring device is known in the field (e.x. the Turck QR24: IP69K Non-Contact Inductive Encoder) and Bedell discloses monitoring: Bedell FIG. 4; col. 3, ln 60 – col. 4, ln 13.: Referring to FIG. 4, a resolver or position sensor 34 monitors rotary motion and reports, to the FSEU's, the angular deployment of the slat)
Regarding Claim 13, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell and the Turck QR24:IP69K also discloses:
wherein the one or more sensors include non- contact inductive encoders that measures relative angular position and torque by measuring a phase shift between two resolvers (the measuring device is known in the field (e.x. the Turck QR24: IP69K Non-
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 5686907 A) in view of Ottewill (US 9459088 B2) as applied to claims 1 and 10 above and further in view of Harrington (US 20190063508 A1) US 20200116580 A1
Regarding Claim 6, Bedell in view of Ottewill discloses all of the limitations of Claim 1. Bedell does not disclose wherein the controller detects maintenance needs of the power drive unit based on the feedback information. However, Harrington teaches:
The method of claim 1, wherein the controller detects maintenance needs of the power drive unit based on the feedback information (Harrington ¶38: As will be described herein, a sensor is provided to sense conditions of the torque-limiters 37 which do not necessarily rise to the level of a full tripping incident. Such conditions, once sensed or detected, may be compared against prior flight data and other information to aid in a determination that maintenance is or is not required)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Harrington. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on the control systems. Harrington teaches torque monitoring/control in a PDU system. Using Harrington as a guide allows for the overall invention of Bedell to monitor and better control the PDU. Such a controls system aids in improving efficiency and in conducting maintenance.
Regarding Claim 15, Bedell in view of Ottewill discloses all of the limitations of Claim 10. Bedell does not disclose wherein the controller detects maintenance needs of the power drive unit based on the feedback information. However, Harrington teaches:
wherein the controller detects maintenance needs of the power drive unit based on the feedback information (Harrington ¶38: As will be described herein, a sensor is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Harrington. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on the control systems. Harrington teaches torque monitoring/control in a PDU system. Using Harrington as a guide allows for the overall invention of Bedell to monitor and better control the PDU. Such a controls system aids in improving efficiency and in conducting maintenance.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 5686907 A) in view of Ottewill (US 9459088 B2) as applied to claims 1 and 10 above and further in view of HOLMBURG (US 20160181961 A1)
Regarding Claim 9, Bedell in view of Ottewill discloses all of the limitations of Claim 1. However Bedell does not disclose wherein the controller causes the one or more sensors to measure a temperature at the one or more corresponding locations, receives the temperature from the one or more sensors, and analyzes the angular position and the temperature to generate the feedback information to implement the monitoring of the power drive unit. Holmburg teaches:
wherein the controller causes the one or more sensors to measure a temperature at the one or more corresponding locations (Holmburg ¶54: Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter 102, three phase voltage data, other thermal or performance information for the electric motor 103, an angular position of the motor shaft of the electric motor 103, a speed or velocity of the motor shaft of the electric motor 103 and a direction of rotation of the motor shaft of the electric motor 103.)
receives the temperature from the one or more sensors (Holmburg ¶54: Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter 102, three phase voltage data, other thermal or performance information for the electric motor 103, an angular position of the motor shaft of the electric motor 103, a speed or velocity of the motor shaft of the electric motor 103 and a direction of rotation of the motor shaft of the electric motor 103.)
analyzes the angular position and the temperature to generate the feedback information to implement the monitoring of the power drive unit (Holmburg ¶54: Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter 102, three phase voltage data, other thermal or performance information for the electric motor 103, an angular position of the motor shaft of the electric motor 103, a speed or velocity of the motor shaft of the electric motor 103 and a direction of rotation of the motor shaft of the electric motor 103.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Holmburg. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on the control systems. Holmburg teaches temperature monitoring in a motor system. Using Holmburg as a guide allows for the overall invention of Bedell to monitor and better control the PDU. Such a controls system aids in improving efficiency and in conducting maintenance.
Regarding Claim 18, Bedell in view of Ottewill discloses all of the limitations of Claim 10. However Bedell does not disclose wherein the controller causes the one or more sensors to measure a temperature at the one or more corresponding locations, receives the temperature from the one or more sensors, and analyzes the angular position and the temperature to generate the feedback information to implement the monitoring of the power drive unit. Holmburg teaches:
wherein the controller causes the one or more sensors to measure a temperature at the one or more corresponding locations (Holmburg ¶54: Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter 102, three phase voltage data, other thermal or performance information for the electric motor 103, an angular position of the motor shaft of the electric motor 103, a speed or velocity of the motor shaft of the electric motor 103 and a direction of rotation of the motor shaft of the electric motor 103.)
receives the temperature from the one or more sensors (Holmburg ¶54: Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter 102, three phase voltage data, other thermal or performance information for the electric motor 103, an angular position of the motor shaft of the electric motor 103, a speed or velocity of the motor shaft of the electric motor 103 and a direction of rotation of the motor shaft of the electric motor 103.)
analyzes the angular position and the temperature to generate the feedback information to implement the monitoring of the power drive unit (Holmburg ¶54: Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter 102, three phase voltage data, other thermal or performance information for the electric motor 103, an angular position of the motor shaft of the electric motor 103, a speed or velocity of the motor shaft of the electric motor 103 and a direction of rotation of the motor shaft of the electric motor 103.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bedell with Holmburg. Bedell discloses a general monitoring system for a PDU, but it does not go into detail on the control systems. Holmburg teaches temperature monitoring in a motor system. Using Holmburg as a guide allows for the overall invention of Bedell to monitor and better control the PDU. Such a controls system aids in improving efficiency and in conducting maintenance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/D.A.J./
Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668